DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 is objected as it is a dependent claim and its dependency on claim 10 itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. US20200329505A1, hereinafter Shan in view of Chang et al. US 20200374966 A1, hereinafter Chang.
Regarding claim 1, Shan teaches a method performed by a wireless device in a wireless communication system (Shan: Summary), the method comprising:
generating a first data packet (Shan: para. [0138] UE determines, based on a coverage level and an uplink data amount of the UE, whether to perform EDT. If the data amount is greater than a data amount control threshold of the current coverage level, the UE initiates a conventional random access procedure. If the data amount is less than or equal to a data amount control threshold of the current coverage level, the UE initiates an EDT procedure in a next step 1. Para. [0139] 1: The UE initiates random access, and indicates, by using a preamble, that early data transmission is to be performed in the current random access process. This means that the UE uses a specific random access resource to initiate the random access, and further indicates that this random access is an EDT procedure) and a second data packet (Shan: para. Para. [0141] 3: The UE sends an RRC message on the uplink resource. This means that the UE determines, based on the UL grant in the RAR, whether to add data in a message 3 (MSG3). If the UL grant is insufficient to carry uplink data, the UE sends a conventional RRC connection setup request message, to start to set up an RRC connection);
(Shan: para. [0138] UE determines, based on a coverage level and an uplink data amount of the UE, whether to perform EDT. If the data amount is greater than a data amount control threshold of the current coverage level, the UE initiates a conventional random access procedure. If the data amount is less than or equal to a data amount control threshold of the current coverage level, the UE initiates an EDT procedure in a next step 1. Para. [0139] 1: The UE initiates random access, and indicates, by using a preamble, that early data transmission is to be performed in the current random access process. This means that the UE uses a specific random access resource to initiate the random access, and further indicates that this random access is an EDT procedure);
determining that the RA procedure based on the first data packet fails (Shan: para. [0138] UE determines, based on a coverage level and an uplink data amount of the UE, whether to perform EDT. If the data amount is greater than a data amount control threshold of the current coverage level, the UE initiates a conventional random access procedure. If the data amount is less than or equal to a data amount control threshold of the current coverage level, the UE initiates an EDT procedure in a next step 1. Para. [0139] 1: The UE initiates random access, and indicates, by using a preamble, that early data transmission is to be performed in the current random access process. This means that the UE uses a specific random access resource to initiate the random access, and further indicates that this random access is an EDT procedure);

(Shan: Para. [0138-0141] UE determines, based on a coverage level and an uplink data amount of the UE, whether to perform EDT. If the data amount is greater than a data amount control threshold of the current coverage level, the UE initiates a conventional random access procedure. [0143] In the conventional random access process, if a radio resource control (RRC) connection is to be set up, an RRC layer of a terminal usually prepares an RRC connection setup request message, and then submits the RRC connection setup request message to a MAC layer for transmission. To transmit the RRC message, the MAC layer initiates random access, transmits the RRC message to the base station in the message 3, and receives a downlink RRC connection setup message in the message 4. If the random access succeeds, the MAC layer notifies the RRC layer and submits the corresponding message to the RRC layer).
It is noted that Shan does not explicitly disclose: discarding the first data packet.
However, Chang from the same or similar fields of endeavor teaches the use of: discarding the first data packet (Chang: para. [0072-0073 & 0061-0065] first fallback indication is also referred to as an “EDT failure indication” or “EDT not applicable/not appropriate” indication used by the MAC layer to notify the upper layer that EDT cannot proceed. Para.  [0076 & 0066 & 0010] and Fig. 1A the performing fallback to a non-EDT procedure may include flushing data in a multiplexing and assembly entity by a medium access control (MAC) layer. the MAC layer may flush data in a Msg3 buffer). Thus, it would have been obvious to one (Chang: para. [0006]).

Regarding claim 2, Shan and Chang teach the method of claim 1, wherein the first data packet and the second data packet is used for transmission of a message 3 (MSG3) of the RA procedure (Shan: para. [0141] The UE sends an RRC message on the uplink resource. This means that the UE determines, based on the UL grant in the RAR, whether to add data in a message 3 (MSG3)).

Regarding claim 3, Shan and Chang teach the method of claim 2, wherein the first data packet includes a radio resource control (RRC) message for an early data transmission (EDT) procedure in which data transmission is performed via the MSG3 of the RA procedure, and wherein the second data packet includes an RRC message for a legacy procedure for fallback from the EDT procedure (Shan: para. [0138] UE determines, based on a coverage level and an uplink data amount of the UE, whether to perform EDT. If the data amount is greater than a data amount control threshold of the current coverage level, the UE initiates a conventional random access procedure. If the data amount is less than or equal to a data amount control threshold of the current coverage level, the UE initiates an EDT procedure in a next step 1. Para. [0139] 1: The UE initiates random access, and indicates, by using a preamble, that early data transmission is to be performed in the current random access process. This means that the UE uses a specific random access resource to initiate the random access, and further indicates that this random access is an EDT procedure. Para. [0141] 3: The UE sends an RRC message on the uplink resource. This means that the UE determines, based on the UL grant in the RAR, whether to add data in a message 3 (MSG3). If the UL grant is insufficient to carry uplink data, the UE sends a conventional RRC connection setup request message, to start to set up an RRC connection) or (Chang: para. [0072-0073 & 0061-0065] first fallback indication is also referred to as an “EDT failure indication” or “EDT not applicable/not appropriate” indication used by the MAC layer to notify the upper layer that EDT cannot proceed. Para.  [0076 & 0066 & 0010] and Fig. 1A the performing fallback to a non-EDT procedure may include flushing data in a multiplexing and assembly entity by a medium access control (MAC) layer. the MAC layer may flush data in a Msg3 buffer). One of ordinary skill in the art would be motivated to do so for performing fallback to a non-EDT procedure if it is determined according to the received RAR that EDT transmission cannot be performed (Chang: para. [0006]).

Regarding claim 4, Shan and Chang teach the method of claim 3, wherein the RRC message for the EDT procedure includes an RRC early data request message or an RRC connection resume request message, and wherein the RRC message for the legacy procedure includes an RRC connection request message (Shan: Para. [0141] 3: The UE sends an RRC message on the uplink resource. This means that the UE determines, based on the UL grant in the RAR, whether to add data in a message 3 (MSG3). If the UL grant is insufficient to carry uplink data, the UE sends a conventional RRC connection setup request message, to start to set up an RRC connection) or an RRC connection resume request message (Chang: para. [0071 & 0046 & 0052 & 0057-0059] the UE may fall back to a non-EDT random access procedure and/or RRC connection setup/resume procedure). One of ordinary skill in the art would be motivated to do so for performing fallback to a non-EDT procedure if it is determined according to the received RAR that EDT transmission cannot be performed (Chang: para. [0006]).

Regarding claim 7, Shan and Chang teach the method of claim 1, wherein it is determined that the RA procedure based on the first data packet fails, when a size of an uplink (UL) grant received in the RA procedure is smaller than a size of the first data packet (Shan: Para. [0141] 3: The UE sends an RRC message on the uplink resource. This means that the UE determines, based on the UL grant in the RAR, whether to add data in a message 3 (MSG3). If the UL grant is insufficient to carry uplink data, the UE sends a conventional RRC connection setup request message, to start to set up an RRC connection), or when a size of a UL grant received in the RA procedure is smaller than an allowed transport block size (TBS) for a current coverage enhancement (CE) level (Chang: para. [0049 & 0051] When UE needs to perform uplink transmission, the UE judges whether an EDT condition is satisfied, for example, whether a TBS including a data packet is less than or equal to a TBS threshold corresponding to a current enhanced coverage level), or when a random access response is not successfully received in the RA procedure (Chang: para. [0077] operation 3 may be performed in the case that the RAR is not a first RAR successfully received in the current random access procedure), or when a contention resolution fails in the RA procedure (Chang: para. [0073] The first fallback indication is also referred to as an “EDT failure indication” or “EDT not applicable/not appropriate” indication used by the MAC layer to notify the upper layer that EDT cannot proceed). One of ordinary skill in the art would be motivated to do so for performing fallback to a non-EDT procedure if it is determined according to the received RAR that EDT transmission cannot be performed (Chang: para. [0006]).

Regarding claim 8, Shan and Chang teach the method of claim 1, wherein the first data packet is discarded even though the first data packet is not successfully transmitted to a network (Chang: para. [0072-0073 & 0061-0065] first fallback indication is also referred to as an “EDT failure indication” or “EDT not applicable/not appropriate” indication used by the MAC layer to notify the upper layer that EDT cannot proceed. Para.  [0076 & 0066 & 0010] and Fig. 1A the performing fallback to a non-EDT procedure may include flushing data in a multiplexing and assembly entity by a medium access control (MAC) layer. the MAC layer may flush data in a Msg3 buffer).  One of ordinary skill in the art would be motivated to do so for performing fallback to a non-EDT procedure if it is determined according to the received RAR that EDT transmission cannot be performed (Chang: para. [0006]).

Regarding claim 9, Shan and Chang teach the method of claim 1, further comprising discarding the second data packet when the RA procedure based on the second data (Chang: para. [0074] Operation 2: the MAC layer flushes data in a multiplexing and assembly entity. Para.[0075] Preferably, operation 2 may be performed in the case that the RAR is a first RAR successfully received in the current random access procedure). One of ordinary skill in the art would be motivated to do so for performing fallback to a non-EDT procedure if it is determined according to the received RAR that EDT transmission cannot be performed (Chang: para. [0006]).

Regarding claim 10, Shan and Chang teach the method of claim 10, further comprising indicating the RRC layer that the RA procedure based on the second data packet is completed (Shan: para. [0143] In the conventional random access process, if a radio resource control (RRC) connection is to be set up, an RRC layer of a terminal usually prepares an RRC connection setup request message, and then submits the RRC connection setup request message to a MAC layer for transmission. To transmit the RRC message, the MAC layer initiates random access, transmits the RRC message to the base station in the message 3, and receives a downlink RRC connection setup message in the message 4. If the random access succeeds, the MAC layer notifies the RRC layer and submits the corresponding message to the RRC layer). 

Regarding claim 11, Shan and Chang teach the method of claim 1, wherein the wireless device is in communication with at least one of a user equipment, a network (Shan: para. [0139] and Fig. 1 1: The UE initiates random access, and indicates, by using a preamble, that early data transmission is to be performed in the current random access process. This means that the UE uses a specific random access resource to initiate the random access, and further indicates that this random access is an EDT procedure. [0140] 2: The base station returns a random access response (RAR), which carries an uplink resource. The base station replies with the RAR based on the random access preamble sent by the UE, and adds, to the RAR, a resource (UL grant) used for uplink data transmission), and/or autonomous vehicles other than the wireless device.

Regarding claim 12, Shan teaches wireless device in a wireless communication system (Shan: Summary), the wireless device comprising: a memory; a transceiver; and a processor, operably coupled to the memory and the transceiver (Shan: para. [0285 & 0329] and FIG. 7 communications device includes a memory configured to store a computer instruction and a processor and transceiver), and Shan and Chang disclose all the limitations as discussed in the rejection of claim 1, and therefore apparatus claim 12 is rejected using the same rationales.

Regarding claim 13, Shan teaches processor for a wireless device in a wireless communication system (Shan: Summary), wherein the processor (Shan: para. [0285 & 0329] and FIG. 7 communications device includes a memory configured to store a computer instruction and a processor and transceiver) is configured to: and disclose all the limitations as discussed in the rejection of claim 1, and therefore system claim 13 is rejected using the same rationales.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan and Chang as applied to claim 1 above, and further in view of AHMADZADEHUS et al. 20160142934A1, hereinafter AHMADZADEHUS.
Regarding claim 5, Shan and Chang teach the method of claim 1, wherein a radio link control (RLC) layer (Shan: para. [0066] a radio link control (RLC) entity).
It is noted that Shan and Chang does not explicitly disclose: wherein the first data packet and the second data packet are stored in two separated buffers in a radio link control (RLC) layer, respectively.
However, AHMADZADEHUS from the same or similar fields of endeavor teaches the use of: wherein the first data packet and the second data packet are stored in two separated buffers in a radio link control (RLC) layer, respectively (AHMADZADEHUS: para. [0211] The RLC layer may also ensure that packets are reliably transmitted. The transmitter may keep a buffer of indexed RLC PDUs. Para. [0226] A UE may maintain two different packet buffers for outbound packets, an uncompressed buffer 205 and a compressed buffer 210. The uncompressed buffer 205 may contain at least one uncompressed packet 215. Each uncompressed packet 215 may have an uncompressed size 220. The contents of the uncompressed buffer 205 (e.g., uncompressed packet 215) may be associated with an uncompressed contents size 225. The compressed buffer 210 may include at least one compressed packet 230 corresponding to at least one uncompressed packet 215). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of AHMADZADEHUS in the method Shan and Chang. One of ordinary skill in the art would be motivated to do so for  (AHMADZADEHUS: para. [0347]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan and Chang as applied to claim 1 above, and further in view of Ryoo et al. US 20200037345 A1, hereinafter Ryoo.
Regarding claim 6, Shan and Chang teach the method of claim 1, and it is noted that Shan and Chang does not explicitly disclose: wherein the first data packet has a higher priority than the second data packet in a logical channel prioritization (LCP).
However, Ryoo from the same or similar fields of endeavor teaches the use of: wherein the first data packet has a higher priority than the second data packet in a logical channel prioritization (LCP) (Ryoo: para. [0172 & 0183-0184] UL grant having the TTI of 0.2 ms may be configured to a higher priority than the UL grant having the TTI of 1 ms. para. [0169] eNB provides the priority to the UL grant having the TTI of 1 ms in an order of A>B>C>D and provide the priority to the UL grant having the TTI of 0.2 ms in an order of C>B>A>D. This means that logical channels A, B, C, and D can use the UL grant having the TTI of 1 ms and means that the priority applied during the LCP process when logical channels A, B, C, and D are transmitted through the UL grant having the TTI of 1 ms is A>B>C>D).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ryoo in the method Shan and Chang. One of ordinary skill in the art would be motivated to do so for when receiving resources from (Ryoo: para. [0114]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Park et al. US 20100035581 A1 [0120] As described above, new data may be generated in the RLC and PDCP buffers of the UE. It is assumed that the generated new data has higher priority than that of the data already stored in the RLC and PDCP buffers. The UE may trigger the BSR transmission in order to inform an eNode B of information about the generation of the data (step 1).
FUJISHIRO et al. US 20200187245 A1 [0482] Option 2a is aligned with the current specification, i.e., flushing Msg3 buffer and restarting from Random Access Resource Selection.
Chang et al. 20200059390 in para. [0575] teaches when Msg3 piggyback is performed on the TBS value used for the actual transmission of Msg3, Msg3 employs puncturing processing for the resources occupied by TBS information, i.e., Msg3 performs rate matching according to the total number of REs and discards the data symbols that Msg3 corresponds to the RE position occupied by the TBS information.
TIRRONEN et al. US 20200383134 A1 teaches in para. [0169] improve the handling of redundant data in the transmit buffer and thereby provide benefits such as improved efficiency in radio resource use (e.g., not transmitting redundant data) as well as reduced delay in receiving new data (e.g., by removing redundant data in the buffer, new data can be transmitted sooner).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468